DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered. Claims 1-20 remain pending within claims 5-7 and 11 withdrawn as being non-elected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Re. Cl. 14, the limitation “wherein the energy storage structure comprises a block” renders the claim indefinite in the Examiner’s position.  Claim 14 depends from 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweere US 2004/0245419 (hereinafter Sweere).

    PNG
    media_image1.png
    632
    779
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    642
    664
    media_image2.png
    Greyscale

Re. Cl. 1, Sweere discloses: A display assembly (Fig. 1 and Paragraph 0008), comprising: an electronic display (Paragraph 0008); an arm linkage (Fig. 1) including: a first end support attachable to a support surface (106, Fig. 1; 106 is attachable to a support surface or table); a second end support (108, Fig. 1) coupled to the electronic display (see Fig. 1; Paragraph 0008); a first bar (104, Fig. 1) attached to a first pivot point on the first end support (124, Fig. 1) and to a second pivot point (126, Fig. 1) on the second end support (see Fig. 1); and a second bar (102, Fig. 1) attached to a third pivot point on the first end support (122, Fig. 1) and to a fourth pivot point (128, Fig. 1) (see Fig. 1); wherein the first, second, third, and fourth pivot points form a parallelogram (see Fig. 1); and a counterbalance mechanism (130, 134 Fig. 1) including: an energy storage device (138, Fig. 1); a block (see annotated figure 1) coupled to the energy storage device (see Fig. 1); wherein movement of the electronic display respectively rotates the first and second bars about the first and third pivot points and translates the block to change a potential energy of the energy storage device (see Fig. 1, by rotating the arms 104/102 about pivots 122 and 124 and changes the length of the spring 138 due to 126 riding on 130); and 24828-0076-9262\1Application No. 16/583,222Attorney Docket No. P42459US1wherein a rate of change in the potential energy of the energy storage device is lower per degree of rotation of the arm linkage while the arm linkage is moving from a lowered position as compared to a rate of change in the potential energy of the energy storage device while the arm linkage is moving from a raised position (see annotated figure 3, due to the irregular shape of surface 132, in particular the annotated “flattened” and “bump” portions, it is the Examiner’s position that the claimed rate of change in potential energy storage is achieved; for instance, when lowering the arm from above the annotated bump to below the annotated bump would be greater than raising the arm along the flattened portion due to the different distances between 148 and the annotated portions).
Re. Cl. 4, Sweere discloses: the support surface is part of a display stand (see Fig. 1, 106 forms a stand).
Re. Cl. 8, Sweere discloses: the block is part of a Scotch yoke (see Fig. 1, since the block coverts rotational movement of the arms (104 and 102) into linear movement of the spring, it is a part of a scotch yoke).
Re. Cl. 15, Sweere discloses: An electronic display assembly (Fig. 1 and Paragraph 0008), comprising: an electronic display having a front-facing viewing surface (Paragraph 0008, a video monitor inherently has a front-facing viewing surface); a stand (106, Fig. 1) having a vertical axis (see Fig. 1, axis extending vertically thought 106); a linkage (104, 102 Fig. 1) coupled to the stand (see Fig. 1), the linkage being coupled to the electronic display (see Fig. 1, via 108; Paragraph 0008); and a counterbalance assembly (130, 134 Fig. 1) having a biasing member (138, Fig. 1) and a counterbalance mechanism (136 and 130, Fig. 1) to change potential energy stored in the biasing member (see Fig. 1, based on the position 136 is located relative to 130, the potential energy stored is changed); wherein application of a force to the electronic display pivots the linkage relative to the stand and relative to the electronic display with the front-facing viewing surface being parallel to the vertical axis (see Fig. 1, application of force vertically on 108 would move an attached display parallel to the vertical axis of 106); and wherein application of the force rotates the counterbalance mechanism to change an amount of potential energy stored in the biasing member equal to an amount of changed potential energy of the electronic display (see Fig. 1, application of force in a vertical direction rotates 136 and 130 relative to one another to alter the length of 138 and thus effect the amount of potential energy), wherein a rate of change of the potential energy is lower per degree of rotation of the linkage while the 6 4828-0076-9262\1Application No. 16/583,222Attorney Docket No. P42459US1 linkage is moving from a lowered position as compared to a rate of change of the potential energy while the linkage is moving from a raised position (see annotated figure 3, due to the irregular shape of surface 132, in particular the annotated “flattened” and “bump” portions, it is the Examiner’s position that the claimed rate of change in potential energy storage is achieved; for instance, when lowering the arm from above the annotated bump to below the annotated bump would be greater than raising the arm along the flattened portion due to the different distances between 148 and the annotated portions)..
Re. Cl. 16, Sweere discloses: the counterbalance mechanism comprises a four-bar linkage (see Fig. 1, created by 106, 102, 104 and 108).
Re. Cl. 17, Sweere discloses: the counterbalance mechanism comprises a block (see annotated figure 1) coupled to the biasing member (see Fig. 1), wherein rotation of the linkage relative to the stand translates the block (see Fig. 1, due to the engagement of 136 and 130).
Re. Cl. 19, Sweere discloses: the linkage is a four-bar linkage (see Fig. 1, created by 106, 102, 104 and 108).
Re. Cl. 20, Sweere discloses: the counterbalance assembly is positioned between the electronic display and the stand (see Fig. 1).
Claims 9-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krogsrud US 4160536 (hereinafter Krogsrud).
Re. Cl. 9, Krogsrud discloses: A display support (Fig. 4), comprising: a base (52 and 46, Fig. 5); an arm (30, Fig. 5) extending from the base (see Fig. 5), the arm including: a first end member (36, Fig. 5) having a first lateral axis (see Fig. 4-5); a second end member (36, Fig. 4) having a second lateral axis (see Fig. 4-5); a linkage (30, Fig. 5) coupling the first end member to the second end member (see Fig. 4-5), wherein the second end member is vertically translatable relative to the first end member without the first or second end members rotating about their respective first or (see Fig. 2 and 4-5); 44828-0076-9262\1Application No. 16/583,222Attorney Docket No. P42459US1a block (102, Fig. 5); and a follower (114, Fig. 5) coupled to the block (via 112, Fig. 5) and configured to move through an arc- shaped path centered at a pivot point offset from a central longitudinal axis of the arm as the arm rotates (see Fig. 4-5; arc shaped path centered at axis 116 which is offset from a central longitudinal axis of arm 30); and an energy storage structure (64, Fig. 5) coupled to the block (see Fig. 5, via 84/86), the energy storage structure increasing stored energy proportional to downward movement of the second end member and decreasing stored energy proportional to upward movement of the second end member, wherein movement of the follower along the arc-shaped path changes the stored energy (Col. 5, Lines 34-43, by having the lifting power close to nil in a horizontal position and at its maximum when in the position shown in Fig. 5, the potential energy of the spring increases as it moves downward and decreases as it moves upward; further the follower pivots along the arc shape created by 114 about 116).
Re. Cl. 10, Krogsrud discloses: the energy storage structure is positioned in the arm (see Fig. 4-5).
Re. Cl. 14, Krogsrud discloses: the energy storage structure comprises a block (102, Fig. 5) and a biasing member (64, Fig. 5), the biasing member storing energy in response to movement of the second end member, the biasing member applying a force to the block (see Fig. 4-5).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sweere in view of Su US 2009/0173869 (hereinafter Su).
Re. Cls. 2-3, Sweere discloses wherein the counterbalance mechanism comprises a rotatable (136, Fig. 1) member having a follower end contacting the block (see Fig. 1), the rotatable member being configured to pivot in response to the movement of the electronic display and to induce translation of the block (see Fig. 1, due to 136 riding on 130); and a display stand (see flat horizontal surface of 106, Fig. 1) extending below the housing (see Fig. 1), the support surface being positioned on the display stand (see Fig. 1); wherein the second and fourth pivot points are stationary relative to each other during the movement of the electronic display relative to the display stand (see Fig. 1, since 108 would be attached to the display in Paragraph 0008, the display would remain stationary when lowered/raised) but does not disclose a housing containing the arm linkage and the counterbalance mechanism (Cl. 2) or a housing containing the arm linkage and the counterbalance mechanism (Cl. 3). Su discloses a display assembly (Fig. 1) which includes an arm linkage (20, Fig. 3) having an interior counterbalancing mechanism (see Fig. 1, 30) and a housing containing the arm linkage and the counterbalance mechanism (27, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sweere device to include the housing of Su since Su states that such a modification improves the aesthetics of the device (Paragraph 0019, Lines 8-10).
Allowable Subject Matter
Claims 12-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 8-10, 14-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hung US 2018/0112860 and Liu US 10801660 disclose other known display assemblies which are particularly pertinent to Applicant's invention and presented to the Applicant for their consideration.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632